Citation Nr: 1415702	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  04-13 220	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome.

3.  Entitlement to a noncompensable initial disability rating for onychomycosis, bilateral feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from June 1990 to July 2001.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2001 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In February 2012, the Board issued a decision that partially granted the claim of entitlement to an initial disability rating in excess of 10 percent for cervical strain, assigning a 20 percent rating and entitlement to an initial disability rating in excess of 10 percent for right carpal tunnel syndrome, assigning a 20 percent rating; and denying entitlement to a noncompensable initial disability rating for onychomycosis, bilateral feet.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the January 2007 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the February 2012 Board decision is vacated.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


